Third District Court of Appeal
                               State of Florida

                      Opinion filed September 1, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                               No. 3D21-391
                 Lower Tribunal Nos. 20-81 AP, 17-6696 CC
                            ________________


                           Robert T. Suleski,
                                  Appellant,

                                     vs.

                          Lawrence F. Kaine,
                                  Appellee.



       An Appeal from the County Court for Miami-Dade County, Maria D.
Ortiz, Judge.

     Holly Sheppard (Fort Lauderdale), for appellant.

     Lawrence F. Kaine, for appellee.


Before EMAS, LOGUE, and HENDON, JJ.

     PER CURIAM.

     Affirmed.